Citation Nr: 9930375	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1967, from May 1968 to April 1970, and from January 1971 to 
June 1972.  

FINDINGS OF FACT

1.  The record includes medical evidence showing a clear 
diagnosis of PTSD.  

2.  The record includes an approximate balance of positive 
and negative service department evidence as to whether the 
appellant engaged in combat.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, the claim is not inherently 
implausible.  The Board of Veterans' Appeals (Board)  finds 
that Department of Veterans Affairs (VA) has satisfied its 
statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board sees no areas in which further 
evidentiary or procedural development may be fruitful.  

Factual background
In May 1995 the veteran filed his claim seeking to establish 
entitlement to service connection for PTSD.  He also 
submitted a statement describing an event he asserts is the 
stressful event that precipitated his PTSD, an event that 
occurred in the spring of 1966 in which he and another 
soldier were subjected to sniper fire while assigned to set 
up an "LP."  They responded to the sniper fire by firing 
grenades, flares and "WPs" into what they later discovered 
was a village.  He explained that he and the other soldier 
had to stay outdoors overnight, and after they returned to 
the base the next day the villagers injured the night before 
were brought to the base for treatment.  When medical care 
was refused, the villagers who refused to leave were roughly 
handled by the soldiers.  One of the severely injured was 
shot and killed by a Vietnamese soldier right before the 
veteran's eyes.  The Regional Office (RO) responded to the 
claim by asking the veteran to provide more information 
regarding the alleged stressor.  

In June 1995 records of VA hospitalization were submitted; 
the discharge diagnoses were Bipolar II Depressed, and R/O 
Post-traumatic stress disorder.  Non-VA medical records were 
submitted.  In June 1995 the veteran underwent a VA 
compensation and pension examination wherein he described a 
stressor event that involved holding a friend in his arms 
until the friend died, and then through the night.  The 
examiner diagnosed PTSD and Bipolar disorder, mixed.  

Materials received from the National Personnel Records Center 
reflect that he was awarded the M-14 Rifle Expert Medal, the 
Vietnam Service Medal, the National Defense Service Medal, 
and the Republic of Viet Nam Campaign Medal.  He was not 
wounded as a result of action with enemy forces.  His service 
personnel records also show that he "participated in 
operations ashore with [3rd Marine Division (Forward)] in the 
direct support of the Republic of Vietnam" from 27 July 1965 
to 2 July 1966.  During that period of time, his record of 
service indicates that he was assigned to Headquarters 
Battery 12th Marines, 3rd Marine Division (Reinforced), Fleet 
Marine Force, as a radio relay operator until August 8, 1965, 
and then to the Headquarters Company, 9th Marines, 3rd Marine 
Division (Reinforced), Fleet Marine Force, as a radio relay 
operator until August 1966.  

In August 1995 the veteran submitted a statement from his 
mother and sister in which they reported that he was a normal 
seventeen year old before service, but was a totally 
different person when he returned from Vietnam:  moody, 
silently angry, and very unhappy, seemingly disillusioned 
with life in general and not interested in socializing or 
seeking employment.  He also submitted a statement in which 
he described an incident that occurred early during his first 
enlistment when he had to ride out a storm for three days and 
nights on a ship off the coast of North Carolina; then his 
first combat experience on the third or fourth day in Viet 
Nam when he was on radio watch and was subjected to crossfire 
and friendly fire; another incident in which he experienced 
such heat, sound and impact from three incoming mortar rounds 
that he mistakenly thought he was seriously injured; two 
helicopter incidents in which controlled crash landings were 
required after the helicopters were disabled by sniper fire; 
being shot at on his 19th birthday; and traveling in an 
aircraft that lost an engine and forced an emergency landing.  
He also described some incidents following his first tour of 
duty in Viet Nam in which others observed his altered 
behavior.  

In November 1995 the RO asked the veteran for additional 
information regarding the serviceman who died in his arms, 
and other details regarding additional military casualties he 
witnessed.  The veteran responded by indicating he did not 
recall the man's name, and that he did not think the man 
died.  He added that he still dreams about the pillaging and 
raping committed by American soldiers, but offered no 
additional details in that regard.  He submitted a statement 
dated in April 1995 that was similar to the one submitted in 
conjunction with the initial claim of service connection, but 
which contained additional information, such as an assertion 
that some of the villagers who sought treatment after the 
previously-described incident in which the veteran and his 
partner lobbed grenades at their village were molested by the 
soldiers, that he was upset for having been responsible for 
killing 14 noncombatant villagers, and that the added 
responsibility of "a new soldier in country who was 
petrified of the snakes, centipedes and other insects only 
added to [his] inability to cope.  The man with [him] was 
incapable of any action so [the veteran] was responsible."  
The veteran added that he was always on bunker detail, 
general policing, motor pool or was out with one of the line 
companies; therefore, he reported that he seldom performed 
the duties of his military occupational specialty, radio 
relay operator.  

Using the information provided by the veteran and obtained 
from his military personnel file, the RO requested 
verification of the alleged stressors.  A response from the 
Marine Corps Historical Center (MCHC) contained the command 
chronology of the veteran's regiment for June, July and 
August 1966.  Those materials do not specifically identify 
the veteran, but do note that the number of sniping incidents 
in March 1966 were 31, in April were 45, in May were 114 and 
in June were 29.  

In an April 1996 rating decision service connection for PTSD 
was denied.  The veteran was informed of that decision, and 
expressed written disagreement with it.  Shortly thereafter 
the veteran submitted copies of non-VA medical records; among 
them was a February 1996 record bearing a physician's 
diagnosis of bipolar disorder and PTSD.  A Statement of the 
Case (SOC) was furnished to the veteran in May 1996 in which 
it was explained that, even after consideration of the 
recently submitted non-VA records, service connection 
remained denied because the evidence did not establish that a 
stressful event occurred, and because there was no indication 
that the veteran was engaged in combat.  The RO also noted 
that the non-VA medical records submitted in May 1996 showed 
only a secondary diagnosis of PTSD, and that was based on the 
veteran's history without record of the clinical supportive 
evidence for the diagnosis.  The veteran was also advised in 
the SOC that if he had more detailed information regarding 
the alleged stressors he should submit it.  

In June 1996 the veteran submitted a substantive appeal in 
which he requested a hearing, and in which he asserted that 
the day following the sniper incident it was business as 
usual.  He added the unit had recently undergone a command 
change, and morale was low.  A hearing was scheduled, then 
rescheduled, but the veteran canceled that hearing.  VA 
treatment records were obtained.  Those records, dated in 
1995 and 1996, contain numerous diagnoses of PTSD with war 
combat stressors.  

The veteran asked VA to obtain additional records from the 
MCHC.  In response to the RO's May 1997 request, the MCHC 
indicated that the information that accompanied the request 
was insufficient to conduct meaningful research.  In April 
1998 the RO asked the veteran to provide additional 
information regarding his stressors.  The veteran responded 
by identifying the unit to which he was assigned, its 
location, and indicated that he was always on bunker duty, at 
listening posts and ambushes, and that the body count was 
"around 109."  In May 1998 the MCHC responded to the RO's 
request by providing copies of command chronologies for July 
through December 1965.  MCHC also indicated that additional 
documentation was available, but that there would be a charge 
for it.  The RO prepared a Supplemental Statement of the Case 
(SSOC) that explained the claim remained denied because the 
new evidence did not contain details regarding specific 
stressors that could be verified.  At the same time it 
furnished him with the SSOC, the RO provided the veteran a 
copy of the letter from MCHC outlining the fee structure for 
obtaining additional documentation, and advised him that it 
was his responsibility to obtain the additional copies, as VA 
could not pay for them.  A VA examination conducted in 
October 1998 resulted in diagnoses of chronic PTSD, mixed 
bipolar disorder, and the examiner reported combat experience 
as a psychosocial stressor.  In February 1999 the veteran was 
furnished a SSOC that explained his claim remained denied 
because he had no combat experience, and because his 
stressors were not verified.  A hearing was scheduled before 
a traveling member of the Board, but the veteran did not 
appear for the hearing.  

Pertinent law and regulations
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  38 C.F.R. § 3.304(f) (1999).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Veterans Appeals, now known as the United States 
Court of Appeals for Veterans Claims (Court), set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court analysis divides into two major 
components:  The first component involves the evidence 
required to demonstrate the existence of an alleged stressful 
event; the second involves a determination as to whether the 
stressful event is of the quality required to support the 
diagnosis of PTSD.  See also West v. Brown, 7 Vet. App. 70 
(1994).  

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), 
and the applicable manual provisions, the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The Court articulated a 
two-step process of determining whether a veteran "engaged 
in combat with the enemy."  First, it must be determined 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat.  
If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive of the actual occurrence and 
no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki at 98.  In other words, a claimant's 
assertion that he "engaged in combat with the enemy" is not 
sufficient, by itself, to establish this fact.  The record 
must first contain recognized military citations or other 
supportive evidence to establish that he "engaged in combat 
with the enemy."  

Analysis
Diagnoses of PTSD are of record in various medical reports 
which have been associated with the appellant's claims 
folder, thus satisfying the first element required under 
§ 3.304(f), a clear diagnosis of PTSD.  The question then 
becomes whether there is credible supporting evidence that 
the claimed in-service stressor actually occurred and whether 
there is a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The conclusion reached is dependent on 
whether the appellant was "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Hayes, 5 Vet. App. at 63.  

The record does not indicate that the appellant was awarded a 
military citation, such as the Purple Heart or the Combat 
Infantryman Badge (or the corresponding Marine Corps Combat 
Action Ribbon), which would have presumptively proven his 
exposure to combat.  He was awarded the Vietnam Service 
Medal, which signifies he was assigned for duty in the 
Republic of Vietnam, but this award, the M-14 Rifle Expert 
Badge, the National Defense Service Medal or the Republic of 
Viet Nam Campaign Medal do not, in and of themselves, signify 
exposure to combat.  In a recent precedent opinion issued by 
VA's General Counsel it was held that a determination on the 
issue of whether a veteran engaged in combat may be regarded 
as a component of a claim for compensation for a disability 
alleged to have been incurred in combat, both for purposes of 
determining whether a claim is well grounded and for purposes 
of applying the benefit-of-the-doubt rule.  VAOPGCPREC 12-99 
(Oct. 18, 1999).  The General Counsel also indicated the 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  See 32 
C.J.S. Evidence § 1341, at 763 (1996)  ("[a] reasonable 
inference is as truly evidence as the matter on which it is 
based").

Other supporting evidence, though, supports an inference that 
the appellant was "engaged in combat with the enemy."  The 
appellant asserts that he was in combat during the first 
three or four days in country and that that was a stressor; 
was involved in an exchange with a sniper at a listening post 
during the spring of 1966 and that that incident was also a 
stressor; and testified that he was on bunker duty, at 
listening posts and in ambushes, despite his official 
military occupational specialty.  The event that he has 
repeatedly identified as the stressor that precipitated his 
PTSD is the event involving the sniper in the spring of 1966.  
His service personnel records document, under a section 
titled "Combat History - Expeditions," that the appellant 
"participated in operations" against an enemy force.  While 
not all "operations" can be properly termed "combat 
operations,"  see Gaines v. West, 11 Vet. App. 353 (1998), 
(Holdaway, J., concurring), an inference of combat exposure 
is consistent with the veteran's assertions of combat 
exposure.  

In this case, there is no definitive official evidence that 
the appellant engaged in combat.  In the appellant's favor 
are his testimony that he was engaged in combat and the 
service personnel record entry that he "participated in 
operations" against an enemy, which is under the heading of 
"Combat History."  Negative evidence of the veteran's 
combat exposure includes the fact that he received no awards 
suggesting combat exposure.  As the United States Court of 
Appeals for the Federal Circuit pointed out in Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998), in the context of veteran's 
benefits where the system of awarding compensation is so 
uniquely pro-claimant, the importance of systemic fairness 
and the appearance of fairness carries great weight.  Id. at 
1363.  Based on the foregoing, the Board concludes there is 
an approximate balance of positive and negative evidence with 
respect to the question of the appellant's combat status.  
Applying the benefit-of-the-doubt rule to this question, the 
Board concludes that the appellant "engaged in combat with 
the enemy."   See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Since the Board has concluded that the appellant engaged in 
combat with the enemy, the Board is obligated to accept his 
lay testimony regarding claimed stressors as conclusive of 
the actual occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304 (d), (f).  Therefore, the Board concludes that the 
appellant engaged in combat with the enemy, that his lay 
testimony as to his stressors are satisfactory and consistent 
with his service, and that, coupled with the diagnoses of 
PTSD attributed to war combat exposure already of record, 
these findings support a grant of service connection for 
PTSD.  The record need not verify the claimed stressors.

Based on the evidence of record and in light of the analysis 
above, it is the determination of the Board that the evidence 
supports the claim of entitlement to service connection for 
PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

